DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 6 and 8 – 10.  Claims 2 and 7 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bessemans (DE 10 2012 2221 910 A1) as cited by Applicant in view of Bauer (DE 40 29 404 A1).
Regarding Independent Claim 1, Bessemans teaches a drive arm (wiper arm, Fig. 1) for driving a wiper blade (wiper blade, 30) for a motor vehicle, the drive arm (Annotated Fig. 2) extending along a longitudinal direction (Annotated Fig. 2) and comprising at least one first attachment slot (20) for a first end (free end, 54) of an elastic return device (spring element, 16); at least one second attachment slot (24) for the first end (54) of the elastic return device (16) wherein a first distance (58; Annotated Fig. 2) measured parallel to the longitudinal direction (Annotated Fig. 2) between the first attachment slot (20) and the second attachment slot (24) is non- zero (Paragraph [0026]).  

    PNG
    media_image1.png
    516
    837
    media_image1.png
    Greyscale

Bessemans does not teach at least one third attachment slot for the first end of the elastic return device, wherein a second distance measured between the first attachment slot and the third attachment 
Bauer, however, teaches the drive arm (Fig. 1) comprising first (42) and second (44) attachment slots and further comprising at least one third attachment slot (34) for the first end (28) of the elastic return device (14), a second distance (Annotated Fig. 2) measured between the first attachment slot and the third attachment slot being non-zero (Annotated Fig. 2; attachment slots 44 and 34 are offset) and a third distance  (Annotated Fig. 2) measured between the second attachment slot and the third attachment slot  being non-zero (Annoyed Fig. 2; attachment slot 42 and 34 are offset), wherein the longest attachment slot (34) is located between the first and second attachment  slot (42, 44) along a transverse direction transverse to the longitudinal direction (Annotated Fig. 2).

    PNG
    media_image2.png
    412
    531
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a third attachment slot, as taught by Bauer, to provide a device that can adjust the tension of the wiper blade on the windshield.
Regarding Claim 3, Bessemans, as modified, teaches the drive arm wherein a cavity (Annotated Fig. 2) is formed in the drive arm (Annotated Fig. 2) and wherein the attachment slot (20) for the first end (54) of the elastic return device (16) extend in this cavity (Annotated Fig. 2).  
Regarding Claim 4, Bessemans, as modified, teaches the drive arm (Fig. 1) wherein the attachment slot (20) for the first end (54) of the elastic return device (16) are offset relative to one another (Paragraph [0026] )along a vertical direction or substantially perpendicular to the longitudinal direction (Annotated Fig. 2).  
Regarding Claim 5, Bessemans, as modified, teaches the drive arm (Fig. 1) wherein the first end (54) of the elastic return device (16) takes the form of a rounded hook (Fig. 2), and wherein at least one attachment slot (20, 24) comprises at least one receiving region (Annotated Fig. 2) for the first end (54) of the elastic return device (16), this receiving region taking the form of a circular cylinder portion (Annotated Fig. 2).  
Regarding Claim 6, Bessemans, as modified, teaches the drive arm (Fig. 1) wherein two immediately adjacent attachment slot (20, 24) are separated by at least one wall (Annotated Fig. 2).  
Regarding Claim 8, Bessemans, as modified, teaches the drive arm (Fig. 1) comprising a region for connecting to a fixing member (10; Annotated Fig 2) the fixing member (10) being configured to fix the drive arm on a motor shaft (Paragraph [0021]).  
Regarding Independent Claim 9, Bessemans teaches a wiper system (Fig. 1) for a motor vehicle, comprising: at least one wiper blade (30) carrying at least one wiper rubber (40) configured to come into contact with a glazed surface (32) of the motor vehicle (Fig. 1); and at least one drive arm  (Annotated Fig. 2) the drive arm  being configured to drive the wiper blade (30)  in rotation and extending along a longitudinal direction, the drive arm comprising: at least one first attachment slot (20) for a first end (54) of an elastic return device (16); and at least one second attachment slot (24) for the first end (54) of the elastic return device (16), wherein a first distance (58) measured parallel to the longitudinal direction between the first attachment slot  (20) and the second attachment slot (24) is non-zero (Paragraph [0026]).  
Bessemans does not teach at least one third attachment slot for the first end of the elastic return device, wherein a second distance measured between the first attachment slot and the third attachment 
Bauer, however, teaches the drive arm (Fig. 1) comprising first (42) and second (44) attachment slots and further comprising at least one third attachment slot (34) for the first end (28) of the elastic return device (14), a second distance (Annotated Fig. 2) measured between the first attachment slot and the third attachment slot being non-zero (Annotated Fig. 2; attachment slots 44 and 34 are offset) and a third distance  (Annotated Fig. 2) measured between the second attachment slot and the third attachment slot  being non-zero (Annoyed Fig. 2; attachment slot 42 and 34 are offset), wherein the longest attachment slot (34) is located between the first and second attachment  slot (42, 44) along a transverse direction transverse to the longitudinal direction (Annotated Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a third attachment slot, as taught by Bauer, to provide a device that can adjust the tension of the wiper blade on the windshield.
Regarding Claim 10, Bessemans, as modified, teaches the wiper system, the drive arm(Annotated Fig. 2) further comprising: a region for connecting the drive arm (Annotated Fig. 2) to a fixing member (10), this fixing member (10) being configured to fix the drive arm on a motor shaft (Paragraph [0021]), the motor shaft being configured to drive the drive arm in rotation (Paragraph [0021]), 3the wiper system further comprising at least one elastic return device (16), a first end (54) of which is fixed on one of the attachment slot (20, 24) formed in the drive arm and a second end (50) of which is fixed on the fixing member (10).
Response to Arguments
Applicant’s arguments, filed January 10, 2022, with respect to Drawing Objections have fully considered and the objection has been withdrawn.
Applicant’s arguments, filed January 10, 2022, with respect to the rejection of claims 3 – 4 and 7 under U.S.C 112(b) have been fully considered and are persuasive; therefore, the rejection has been withdrawn. 
Applicant’s arguments, filed January 10, 2022, with respect to the rejection of claims 1 – 10 under U.S.C 102 and 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained. 
Applicant argues that Bauer does not teach the amended independent claims 1 and 9 limitations in that the claims require that "the third attachment slot is the longest, and is located between the first and second attachment slots along a direction transverse to the longitudinal direction," the first and second attachment slots are disposed on the opposite sides of the third attachment slot. Further because amended independent claims 1 and 9 require that "a first distance measured parallel to the longitudinal direction between the first attachment slot and the second attachment slot is non-zero," the first and second attachment slots disposed on the opposite sides of the third attachment slot are offset to each other by the non-zero first distance.
However, Examiner is relying on Bauer to teach the third attachment slot as Bessemans already teaches a first and second slot, the first and second slots being offset  (or non-zero) from one another as detailed in rejections of claims 1 and 9 above.  Further, amended claims 1 and 9 have been amended to recite features already rejected in non-final Office Action.
Applicant’s arguments, filed January 10, 2022, with respect to amended claims 1, 3 – 6 and 8 – 10 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. Bessemans in view of Bauer remain applicable to teaching the structural elements of the instant application
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723